Citation Nr: 0811983	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-25 641	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Whether finality attached to a July 1946 rating decision, 
which denied service connection for head trouble.  

Entitlement to service connection for residuals of a head 
injury, to include a left acoustic neuroma.

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

In an October 2004 ruling, the Board of Veterans' Appeals 
(Board) granted a motion to advance this appeal on the 
Board's docket due to the veteran's advancing age.  The 
appeal has therefore received expedited treatment since that 
time.

This appeal was before the Board of Veterans' Appeals (Board) 
three times previously.  In November 2004, the Board denied 
both claims.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, the Court vacated the Board's decision and 
remanded both issues for further evidentiary development and 
adjudication.  By remands dated in May 2006 and February 
2007, the Board ordered further evidentiary and procedural 
development.  Following action by the VA's Appeals Management 
Center (AMC), the veteran's claims are once again before the 
Board for appellate review.

For the reasons set out below, the appeal as to the claim for 
entitlement to service connection for residuals of a head 
injury and entitlement to service connection for a back 
disability are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action on his part is required.

In the previous remand, the Board requested that the veteran, 
with the assistance of his representative, clarify exactly 
what sort of head disability he is claiming in the instant 
appeal.  Written argument from his representative does not 
address our request directly, but as the representative's 
argument centers upon the disability of acoustic neuroma, and 
does not identify any other current disability involving the 
veteran's head, the Board has construed this argument as 
narrowing the disability at issue to the acoustic neuroma.  
We will proceed accordingly, in the absence of further 
clarification from the veteran or his representative.


FINDINGS OF FACT

1.  The veteran filed an adequate and timely notice of 
disagreement in response to the July 1946 rating decision 
which denied service connection for head trouble.

2.  The RO did not take appropriate action in response to the 
veteran's notice of disagreement.


CONCLUSION OF LAW

Finality did not attach to the July 1946 rating decision 
denying service connection for head trouble.  38 C.F.R. 
§ 30.9802, as in effect in 1946.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, given the able assistance of his well-informed 
representative and the favorable conclusion reached below, 
the Board finds that no prejudice has accrued to the veteran 
or his claim by any defect in the notice provided as to the 
issue resolved herein.  

With respect to VA's duty to assist, the Board notes that 
although attempts to obtain the veteran's 1940s-era education 
file were made pursuant to the previous remand, the VA 
concluded that the file is unavailable and that further 
efforts would be futile.  See 38 C.F.R. § 3.159(c)(2).

Analysis

The veteran's representative asserts that a July 1946 rating 
decision, which denied service connection for a disability 
involving the veteran's head, should not be considered final 
in light of a July 1946 memorandum from the veteran's 
representative and a May 1947 letter from the veteran himself 
challenging the July 1946 denial.  In an October 2007 
Supplemental Statement of the Case, the AMC performed an 
initial consideration of this question and concluded that 
finality had not attached to the July 1946 decision because 
veteran's May 1947 correspondence constituted an unaddressed 
notice of disagreement.  For the following reasons, the Board 
agrees with this determination.  

In 1946, governing regulation provided that applications for 
review on appeal to the Administrator of Veterans Affairs 
must be filed within one year from the date of mailing 
notification of the result of initial review.  38 C.F.R. 
§ 30.9802 (Supp. 1946).  

In this case, the RO issued a rating decision dated in July 
1946 which denied service connection for "head trouble" and 
"sinus trouble" on the basis that they were claimed by the 
veteran but not shown by the evidence of record.  A letter 
dated in the same month notified the veteran of this denial 
and informed him that, "It is your privilege to enter an 
appeal from this decision, provided the Veterans 
Administration is informed of your desire to have your case 
considered by the Board of Veterans Appeals, within one year 
from the date of this letter."  

Less than a week later, the veteran's representative provided 
a memorandum requesting that the veteran's complete service 
medical records be retrieved from the service department "so 
that the veteran's claim may be properly rated."  In May 
1947, the veteran himself submitted a statement in which he 
requested a "complete review of my claim. . . based on head 
and ears and legs."  He requested, "Please tell me in plain 
layman's language just what for me to do and I will cooperate 
with you fully."  There is no evidence that the RO responded 
to this request in any way.  The remainder of the 
contemporaneous paperwork in the file consists of 
documentation regarding a mix-up with records of another 
veteran bearing the same name, and paperwork regarding the 
veteran's education benefits.  

A pending claim is "an application, formal or informal, 
which has not been finally adjudicated."  38 C.F.R. § 
3.160(c).  Consistent with this regulation, in several 
instances, the Court has held that a claim remains pending--
even for years--if the Secretary fails to act on a claim 
before him.  See, e.g., Norris v. West, 12 Vet. App. at 422 
(1999).  In Cook v. Principi, 318 F.3d 1334, 1337 (Fed.Cir. 
2002) (en banc). the Federal Circuit noted the period of time 
for a claimant to act after an RO decision may be tolled, 
leaving the case in a nonfinal status when the Secretary has 
failed (1) to notify a claimant of the denial of a claim, see 
Hauck v. Brown, 6 Vet. App. 518, 519 (1994); (2) to mail a 
claimant a copy of the Board decision pursuant to 38 U.S.C.A. 
§ 7104(e), see Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992); (3) to provide notice to the claimant of appellate 
rights, see In the Matter of the Fee Agreement of Cox, 10 
Vet. App. 361, 375 (1997), vacated on other grounds, 149 F.3d 
1360 (Fed.Cir. 1998); or (4) to issue the claimant a 
statement of the case, see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995); Kuo v. Derwinski, 2 Vet. App. 662, 666 
(1992).  All of these cases involved claims that had been 
explicitly decided by an RO in the first instance.  
Nonetheless, the essence of each case is that the time 
limitations pertaining to a veteran's right to appeal an 
adverse decision do not begin to run until the veteran has 
received proper notice that his claim was denied.

Applying the law to the facts, the Board concludes that the 
July 1946 rating decision never became final.  In reaching 
this conclusion, we find that the veteran's May 1947 
statement constructively constituted an appeal to the Board, 
because it was received within the one year time frame, and 
the statement expresses an intention to pursue VA benefits 
for disability involving his head.  As no action was taken on 
this appeal, applying the legal precedents summarized above, 
the appeal has remained pending since 1947.  As the 1946 
rating decision never became final, new and material evidence 
is not required to support reopening the claim; rather, the 
claim has remained pending over the years and may be reviewed 
on a de novo basis.  

Although the AMC performed a de novo review of this matter in 
the November 2007 Supplemental Statement of the Case, the 
Board finds that additional evidentiary development is 
required prior to further appellate review.  Therefore, the 
issues of entitlement to service connection for residuals of 
a head injury is addressed in the REMAND which follows.


ORDER

New and material evidence is not required to reopen the claim 
for entitlement to service connection for a disability 
involving the head, and to this extent the appeal is granted.




REMAND

Although the veteran did complain of "head problems" 
immediately after service, as the record stands now, there is 
no corroborating medical evidence whatsoever of any head 
problems in between 1947 and 1996, when he filed the second 
claim for service connection.  With regard to his back 
problems, there is no medical evidence at all to corroborate 
his current assertion that he has experienced back problems 
ever since service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

One way to link a current disability to service and overcome 
the fifty year period with no contemporaneous documented 
complaints, is to provide evidence showing continuity of 
symptomatology throughout the entire period between service 
and the present.  In a December 1996 letter, the RO informed 
the veteran that he should provide evidence showing that his 
claimed disabilities had been treated since his discharge 
from service, and that the best types of evidence would be 
statements from doctors who had treated him since his 
discharge.  The veteran, however, responded that he had "no 
local evidence," and requested that the RO rely upon his 
service medical records to process his claim.  In light of 
the difficulty inherent in distinguishing between various 
potential etiologies of a disability such as degenerative 
arthritis, which the veteran's representative has outlined in 
detail in his brief, the Board notes that medical evidence 
showing continuity of symptomatology would be particularly 
helpful in demonstrating a nexus between the veteran's back 
and head complaints and his period of service.  If such 
records are not available, medical evidence at least 
indicating the condition of the veteran's back and head 
during any point during the fifty years for which we have no 
contemporaneous evidence would be helpful, as well.  Given 
the importance of this type of evidence, and the intervening 
passage of legislation which requires greater efforts on the 
part of the VA to inform the veteran of evidence which might 
support his claim, the Board is of the opinion that another 
attempt to obtain medical evidence reflecting the veteran's 
physical condition between 1947 and 1996 should be made.  
Furthermore, review of the private medical evidence submitted 
in support of the claim for service connection for residuals 
of a head injury reveals that it is dated from 2004 to 2006.  
None of the medical records appear to represent the veteran's 
initial visit(s) with these medical providers; leading to the 
conclusion that earlier records should be available.

Both the veteran and his representative assert that the VA 
examination conducted pursuant to the Board's most recent 
remand was inadequate.  The veteran asserts that the 
examination was less than thorough, while his representative 
points out inadequacies in the opinions rendered by the 
examiner.  With regard to the veteran's lumbar spine 
disability, his representative asserts that a finding of 
diminished lower extremity reflexes noted at discharge 
represents a low back disability present at that time.  
Specifically with regard to the claim involving the veteran's 
head, his representative has presented medical evidence to 
the effect that remote acoustic trauma can cause acoustic 
neuroma such as the veteran has.  However, there is currently 
no medical opinion specifically linking the veteran's 
acoustic trauma in service with the acoustic neuroma which he 
apparently developed more than fifty years later.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should again inform the 
veteran of the importance of medical 
evidence showing continuity of 
symptomatology between service and the 
present.  In this regard, the veteran 
himself is requested to make a thorough 
attempt to identify his medical care 
providers over the years, checking his 
old files, employment records, and 
insurance records, etc.  After securing 
the necessary release(s), the RO should 
obtain records of medical care provided 
by the providers identified by the 
veteran.  The RO is also requested to 
obtain, with the assistance of the 
veteran, complete medical records 
reflecting treatment prior to 2004 from 
the physicians who have already provided 
some recent records for the veteran's 
claims file.  All attempts to obtain such 
records should be fully documented in the 
claims file.

2.  AFTER obtaining the records requested 
above, the veteran should be afforded a 
VA orthopedic examination to identify all 
current lumbar spine symptomatology and 
the etiology of each disability 
identified, insofar as possible.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
in particular to review any newly-
obtained medical evidence reflecting the 
condition of the veteran's lumbar spine 
subsequent to service, as well as the 
service medical records, in particular 
the discharge examination report which 
shows diminished reflexes in the 
veteran's lower extremities.  In light of 
all current findings and all other 
medical evidence available for review, 
the examiner is requested to comment upon 
the significance, if any, of the 
diminished reflexes in the veteran's 
lower extremities at the time of his 
discharge from service.  The examiner is 
also requested to identify and explain to 
the extent possible the likely etiology 
of all current low back disabilities 
identified upon examination.  A thorough 
explanation, including reference to 
generally-accepted medical principles 
would be particularly helpful to our 
understanding of the veteran's low back 
disabilities.  

3.  AFTER obtaining the records requested 
above, the veteran should be afforded a 
VA examination to identify the etiology 
of the veteran's acoustic neuroma.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to assume that the veteran experienced 
acoustic trauma during the course of his 
military service.  (Indeed, service 
connection for bilateral hearing loss and 
tinnitus as a consequence of such 
acoustic trauma has been granted.)  Based 
upon a clinical examination of the 
veteran, a review of all available 
medical records, and generally-accepted 
medical principles, the examiner is 
requested to render an opinion as to 
whether it is as likely, less likely, or 
more likely that the veteran's left 
acoustic neuroma was caused by or is 
related to acoustic trauma in service, or 
to the veteran's service-connected 
bilateral hearing loss and tinnitus.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


